


110 HR 4231 IH: To direct the Secretary of Veterans Affairs to carry out

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4231
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Kagen (for
			 himself, Mr. Shuler,
			 Mr. Pomeroy,
			 Mr. Wexler,
			 Mr. Wamp, Mr. Taylor, Mr.
			 Johnson of Georgia, Ms.
			 Clarke, Mr. Blumenauer,
			 Mr. Melancon,
			 Mr. Sestak,
			 Mr. Carney,
			 Mr. Holden,
			 Mr. Ellison,
			 Ms. Berkley,
			 Mrs. Boyda of Kansas,
			 Mr. Kildee,
			 Mr. Filner,
			 Mr. Boswell,
			 Mr. Scott of Virginia,
			 Mr. Baca, Mr. Barrow, Mr.
			 Braley of Iowa, Mr. Dicks,
			 Ms. Herseth Sandlin,
			 Mr. Donnelly,
			 Mr. Hinchey,
			 Mr. McDermott,
			 Ms. Tsongas,
			 Mr. Perlmutter,
			 Mr. Higgins,
			 Mr. Altmire, and
			 Mr. Larson of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a pilot program to provide mental health services to certain veterans of
		  Operation Enduring Freedom and Operation Iraqi Freedom.
	
	
		1.Short titleThis Act may be cited as the Rural
			 Veterans Health Care Access Act of 2007.
		2.FindingsCongress finds the following:
			(1)One out of every six veterans who have
			 returned from serving in Operation Enduring Freedom or Operation Iraqi Freedom
			 have diagnosable post-traumatic stress disorder.
			(2)The Department of
			 Veterans Affairs and the Department of Defense face a shortfall of trained
			 mental health professionals.
			(3)The demands placed
			 on the Department of Veterans Affairs health care system exceed the capacity of
			 that system to serve veterans.
			(4)Veterans who live
			 in rural areas serviced by distant Department of Veterans Affairs facilities
			 have no option other than excessive travel for diagnosis and long-term
			 treatment.
			(5)The variety of
			 mental ailments acquired during or as a result of deployment in a war zone
			 frequently require long-term, intensive, and highly-personalized care.
			(6)The system of the
			 Veterans Health Administration of the Department of Veterans Affairs in effect
			 as of the date of the enactment of this Act for providing long-term mental
			 health care creates unnecessary and unacceptable stress for veterans and the
			 Department of Veterans Affairs.
			(7)The long-term
			 needs associated with mental health conditions require a positive change in the
			 way the Department of Veterans Affairs provides mental health services.
			3.Pilot program to
			 provide mental health services to certain veterans of contingency
			 operations
			(a)EstablishmentThe Secretary of Veterans Affairs shall
			 establish and carry out a pilot program to provide mental health counseling to
			 eligible veterans at facilities other than medical facilities of the Department
			 of Veterans Affairs.
			(b)Eligible
			 veteranFor purposes of this section, the term eligible
			 veteran means a veteran who—
				(1)served on active
			 duty in support of a contingency operation, as that term is defined in section
			 101(13) of title 10, United States Code;
				(2)is eligible to
			 receive hospital care and medical services under section 1710 of title 38,
			 United States Code;
				(3)has been diagnosed
			 with a mental health condition for which a certified mental health provider has
			 recommended the veteran receive mental health counseling; and
				(4)resides at least
			 30 miles from a medical facility of the Department of Veterans Affairs that
			 employs a full-time mental health professional.
				(c)Provision of
			 vouchers
				(1)Vouchers
					(A)Six month
			 supplyUnder the pilot program established under subsection (a),
			 upon the request of an eligible veteran, the Secretary of Veterans Affairs
			 shall issue to the eligible veteran a six-month supply of vouchers that may be
			 used to provide for full payment for counseling services provided by any mental
			 health provider on the list established under paragraph (2).
					(B)Additional
			 vouchersIf a veteran receives a supply of vouchers under the
			 preceding sentence and, not later than five months after receiving such
			 vouchers requests an additional six-month supply of vouchers, the Secretary may
			 issue to the veteran an additional six-month supplies of vouchers, as the
			 Secretary determines is appropriate.
					(C)DeadlineThe
			 Secretary of Veterans Affairs shall issue the vouchers under this paragraph not
			 later than 30 days after the date of the date on which the veteran requests the
			 vouchers.
					(2)List of service
			 providersThe Secretary shall compile and maintain a list of
			 mental health care providers, including family counseling providers, who have
			 entered into an agreement with the Secretary to accept the vouchers issued
			 under paragraph (1) as payment in full for visits to the provider for mental
			 health counseling.
				(3)Compliance With
			 Department ProtocolsEach
			 mental health care provider on the list maintained by the Secretary under
			 paragraph (2) shall comply with applicable protocols of the Department of
			 Veterans Affairs before incurring any liability on behalf of the Department for
			 the provision of services as part of the pilot program.
				(d)Family
			 counselingIf a certified mental health provider or the Secretary
			 of Veterans Affairs has recommended that an eligible veteran and the veteran’s
			 family receive family counseling, that veteran may use a voucher provided under
			 subsection (c) as payment in full for visits to a family counseling provider on
			 the list maintained under paragraph (2) of such subsection for such
			 counseling.
			(e)Rate of provider
			 reimbursementThe Secretary
			 of Veterans Affairs shall provide for payment under the voucher of a mental
			 health provider at the reimbursement rate (if any) in effect under the TRICARE
			 program under chapter 55, of title 10, United States Code, for such services
			 (or similar services) of such a provider in the area or, in the absence of such
			 a reimbursement rate, at the payment rates for such services (or similar
			 services) in effect under part B of title XVIII of the Social Security Act. In
			 order to receive payment under a voucher, a mental health provider shall submit
			 to the Secretary the voucher bearing the signature of the provider and the
			 veteran who received counseling from the provider in exchange for the
			 voucher.
			(f)Veterans Integrated Service
			 NetworksThe Secretary shall carry out the pilot program under
			 this section in Veterans Integrated Service Networks 1, 4, 7, 12, 17, 20, and
			 23.
			(g)Termination; extension
				(1)TerminationThe
			 authority of the Secretary to carry out a pilot program under this subsection
			 shall terminate on the date that is five years after the date of enactment of
			 this section.
				(2)Study; extensionNot
			 later than four years after the date of the enactment of this Act, the
			 Secretary of Veterans Affairs shall conduct a study on the effectiveness of the
			 pilot program under this section, in which the Secretary shall recommend
			 whether the program should be extended or expanded. Notwithstanding paragraph
			 (1), if the Secretary determines the program should be extended or expanded,
			 the Secretary may extend or expand the existing program.
				
